

Exhibit 10.31




INVESTMENT AGREEMENT
This INVESTMENT AGREEMENT (this “Agreement”) is entered into as of the 11th day
of April, 2017 by and among JPMorgan Chase Funding Inc., a Delaware corporation
(“JPM”), JCP Realty Partners, LLC, a Delaware limited liability company (“JCP”),
Juniper NVM, LLC, a Delaware limited liability company (“Juniper” and together
with JPM and JCP, “Investors”), and IMH Financial Corporation, a Delaware
corporation (the “Company” and, together with Investors, the “Parties”).
WHEREAS, concurrently with the execution of this Agreement, the Company, JPM and
SRE Monarch, LLC, a Delaware limited liability company (“Seller”) are entering
into that certain Preferred Stock Purchase Agreement dated as the date hereof
(the “Purchase Agreement”), pursuant to which JPM is purchasing from Seller all
of the outstanding shares (the “Purchased Shares”) of the Company’s Series B-2
Cumulative Convertible Preferred Stock, $0.01 par value per share (the “Series
B-2 Stock”), on the terms and conditions set forth in the Purchase Agreement;
WHEREAS, in connection with the transactions contemplated by the Purchase
Agreement, the Certificate of Designation of the Company’s Series B Cumulative
Preferred Stock (the “Existing Certificate”) will be amended and restated in the
form attached as Exhibit A hereto (the “Restated Certificate”) concurrently with
the closing of the transactions contemplated by the Purchase Agreement;
WHEREAS, pursuant to the Existing Certificate, the approval of JCP and Juniper,
in their respective capacity as a holder of shares of the Company’s Series B-1
Cumulative Convertible Preferred Stock, $0.01 par value per share (the “Series
B-1 Stock”), is required for the transactions contemplated by the Purchase
Agreement and the amendment and restatement of the Existing Certificate; and
WHEREAS, in order to induce JPM, and as a condition to JPM’s willingness, to
enter into the Purchase Agreement and purchase the Purchased Shares, and in
order to induce JCP and Juniper to approve the transactions contemplated by the
Purchase Agreement and this Agreement, the Company and Investors are entering
into this Agreement in order to set forth their rights and obligations with
respect to certain matters related to the Company, the Purchased Shares and
Investors’ ownership of Series B-1 Stock and Series B-2 Stock, as applicable.
NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, the Parties hereby agree as follows:
Article 1
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company represents and warrants to Investors that:
Section 1.1    Representations in the Purchase Agreement. Each of the
representations and warranties of the Company set forth in Article 3 of the
Purchase Agreement is true and correct.


34358671.7
US\WOLFERI\13443347.3

--------------------------------------------------------------------------------




Section 1.2    Authority; Execution; Enforceability. The Company has full power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder. The execution and delivery of this Agreement, the
performance of its obligations hereunder, and the consummation of the
transactions contemplated hereby, including the filing of the Restated
Certificate with the Secretary of State of the State of Delaware, by the Company
have been duly authorized by all requisite action on the part of the Company and
its stockholders and no other action on the part of the Company or its
stockholders is necessary to authorize the execution, delivery and performance
of this Agreement by the Company or the consummation of the transactions
contemplated hereby. Assuming due execution and delivery of this Agreement by
Investors, this Agreement constitutes the valid and legally binding obligation
of the Company, enforceable against it in accordance with its terms and
conditions, subject to (a) bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting creditors’ rights and remedies generally and
(b) general principles of equity.
Section 1.3    No Conflicts. Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated by this
Agreement will conflict with or constitute on the part of the Company a breach
of or default (or an event which, with notice or lapse of time or both, would
constitute a default) or give rise to any right of termination, amendment,
cancellation or acceleration under (a) its certificate of incorporation, as
amended, including the certificates of designation of any preferred stock of the
Company; (b) its by-laws, as amended; (c) any loan or credit agreement, note,
bond, mortgage, indenture, lease, permit, concession, franchise, license,
contract, agreement or other instrument, arrangement, understanding or
obligation to which the Company or any of its subsidiaries is a party or by
which any of them or any of their properties or assets may be bound; or (d) the
Delaware General Corporation Law (the “DGCL”), or any other federal, state or
local law, statute, ordinance, rule, regulation or any decree, writ, injunction,
judgment or order from any court or governmental or regulatory authority of the
United States, any State or locality thereof or any foreign jurisdiction (each,
a “Governmental Authority”) or any arbitration award which is either applicable
to, binding upon or enforceable against the Company. Notwithstanding the
generality of the foregoing, the Company’s grant to Investors of the rights set
forth in Article 4 do not, and when and if exercised by Investors in accordance
with their terms will not, conflict with or constitute a default or breach under
any of the items described in clauses (a), (b), (c) or (d) that are applicable
to the Company, including the Restated Certificate (it being understood that the
Company is not representing that the exercise of the rights set forth in Article
4 would not result, directly or indirectly, in a Noncompliance Event (as defined
in the Restated Certificate) under the Restated Certificate).
Section 1.4    Consents and Approvals. Other than the filing of a Current Report
on Form 8-K with the Securities and Exchange Commission (“SEC”), no notices,
reports, registrations or other filings are required to be made by the Company
with, nor are any consents, approvals or authorizations required to be obtained
by the Company from any Governmental Authority or any other person under any
contract, agreement or other obligation to which the Company is party or by
which its assets are bound, in connection with the valid execution, delivery or
performance of this Agreement and all other agreements and instruments
contemplated hereby by the Company or the consummation by the Company of the
transactions contemplated by this Agreement and all other agreements and
instruments contemplated hereby that has not already been obtained in each


34358671.7     2
US\WOLFERI\13443347.3

--------------------------------------------------------------------------------




case except for such notices, reports, registrations and other filings or
consents, approvals or authorizations the failure of which to make or obtain,
individually or in the aggregate, are not material to the Company’s ability to
perform its obligations hereunder and would not reasonably be expected to have a
material adverse effect on the Company, its assets, properties, liabilities or
condition (financial or otherwise). Notwithstanding the generality of the
foregoing, the Company’s grant to Investors of the rights set forth in Article 4
do not, and, if exercised by Investors in accordance with their terms
immediately following the date hereof (assuming such rights were then
exercisable) would not, require any such notices, filings or consents with or
from any Governmental Authority (other than the filing of a Current Report on
Form 8-K with the SEC), the Company’s Board of Directors, any stockholder of the
Company or any other person, or under the Restated Certificate (it being
understood that the Company is not representing that the exercise of the rights
set forth in Article 4 would not result, directly or indirectly, in a
Noncompliance Event (as defined in the Restated Certificate) under the Restated
Certificate).
Section 1.5    Litigation; Compliance with Laws. Except as set forth in Schedule
1.5 (a) attached hereto and incorporated herein, there is no action, claim,
dispute, arbitration, audit, hearing, inquiry, investigation, administrative
enforcement proceeding, litigation or suit (whether civil, criminal,
administrative or investigative) commenced, brought, conducted, or heard by or
before, or otherwise involving, any Governmental Authority or arbitration
tribunal pending or, to the knowledge of the Company, threatened against the
Company, and there is no judgment, decree or order against the Company, in each
case, that would be reasonably likely to adversely affect the Company’s ability
to perform its obligations under this Agreement or to have a material adverse
effect on the Company, its assets, properties, liabilities or condition
(financial or otherwise). The Company is in compliance in all material respects
with all laws applicable to the Company’s business as presently conducted,
except where the failure to be in compliance would not be reasonably likely to
adversely affect the Company’s ability to perform its obligations under this
Agreement or to have a material adverse effect on the Company, its assets,
properties, liabilities or condition (financial or otherwise). Except as set
forth in Schedule 1.5(b) attached hereto and incorporated herein, neither the
Company nor any of its subsidiaries has received written notice that it is in
default in any material respect with respect to any judgment, order, writ,
injunction, decree, rule or regulation of any arbitrator or Governmental
Authority.
Section 1.6    Net Operating Losses. As of the end of its 2016 taxable year, the
Company had a net operating loss carryover for federal income tax purposes of at
least $300,000,000.  The net operating loss carryover of the Company is not
subject to any annual use limitation pursuant to Section 382 of the Internal
Revenue Code of 1986, as amended (the “Code”), or any use limitation pursuant to
the separate return limitation year provisions of Treasury Regulation Section
1.1502-21(c).
Section 1.7    Real Estate Holdings. At least twenty-five (25) percent of the
Company’s consolidated gross revenues for the 12 months ended March 31, 2017
were, and at least twenty-five (25) percent of the Company’s consolidated total
assets as of the date hereof (measured on a fair value basis as determined by
the Company’s management) are, derived from the Company’s and its subsidiaries’
direct ownership of real property or ownership of interests in limited liability
companies, limited partnerships and other business entities that directly own
real property.


34358671.7     3
US\WOLFERI\13443347.3

--------------------------------------------------------------------------------




Section 1.8    Investment Company Act. The Company is not an “investment
company” as defined in Section 3(a)(1) of the Investment Company Act of 1940, as
amended (the “1940 Act”), and it is not relying on an exclusion from the
definition of “investment company” in Section 3(b) or Section 3(c) of the 1940
Act or an exclusion in any rule promulgated under the 1940 Act.
Section 1.9    Ability to Perform. The Company does not believe, and to the
knowledge of the Company it does not have any reason or cause to believe, that
it cannot perform each and every covenant of the Company contained in this
Agreement, the Purchase Agreement or any of the documents and agreements
delivered pursuant hereto or thereto to which it is a party.
Section 1.10    Taxes. The Company has timely filed or caused to be filed all
required federal and other material tax returns and has paid all U.S. federal
and other material taxes imposed on it and any of its assets by any Governmental
Authority except for any such taxes as are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
provided in accordance with United States Generally Accepted Accounting
Principles (“GAAP”). No tax liens have been filed against any of the Company’s
assets and no claims are being asserted in writing with respect to any such
taxes (except for (i) liens and with respect to taxes not yet due and payable or
liens or claims with respect to taxes that are being contested in good faith and
for which adequate reserves have been established in accordance with GAAP and
(ii) any such liens and claims that in the aggregate are not in excess of
$1,000,000).
Section 1.11    Adequate Capital. To the knowledge of the Company, the Company
has adequate capital for the normal obligations foreseeable in a business of its
size and character and in light of its contemplated business operations. The
Company is generally able to pay, and as of the date hereof is paying, its debts
as they come due. The Company has not become, or is not presently, financially
insolvent within the meaning of the bankruptcy laws or the insolvency laws of
any jurisdiction.
Section 1.12    Financial Information. Complete and accurate copies of the
Company’s audited financial statements consisting of the balance sheet of the
Company as at December 31 in each of the years 2016 (in draft form), 2015 and
2014 and the related statements of income and retained earnings, stockholders’
equity and cash flow for the years then ended (the “Financial Statements”) have
been delivered to Buyer. The Financial Statements have been prepared in
accordance with GAAP applied on a consistent basis throughout the periods
involved. The Financial Statements are based on the books and records of the
Company, and fairly present in all material respects the financial condition of
the Company as of the respective dates they were prepared and the results of the
operations of the Company for the periods indicated. The Company maintains a
standard system of accounting established and administered in accordance with
GAAP. Other than such adjustments that are proposed by the Company’s independent
accountants that are both, individually and in the aggregate, immaterial to the
Financial Statements, taken as a whole, neither the Company nor any subsidiary
has received any advice or notification from its independent accountants that it
has used any improper accounting practice that would have the effect of not
reflecting or incorrectly reflecting in the books and records of any of the
Company’s or its subsidiaries’ properties, assets, liabilities, revenues,
expenses, equity accounts or other accounts.


34358671.7     4
US\WOLFERI\13443347.3

--------------------------------------------------------------------------------




Section 1.13    No Other Representations or Warranties. Except for the
representations and warranties contained in this Article 1 (including the
related portions of the Schedules incorporated therein), neither the Company nor
any other person or entity has made or makes any other express or implied
representation or warranty, either written or oral, on behalf of the Company,
including any representation or warranty as to the accuracy or completeness of
any information regarding the Purchased Shares or the Company, its assets,
properties, liabilities, condition (financial or otherwise) or future prospects,
furnished or made available to Investors and its directors, officers, employees,
consultants, financial advisors, counsel, accountants and other agents
(including, without limitation, any information, documents or material delivered
or made available to Investors in expectation of the transactions contemplated
hereby) or as to the future revenue, profitability or success of the Company’s
operations, or any representation or warranty arising from statute or otherwise
in law.
Section 1.14    Knowledge of the Company.    As used in this Article 1 or
elsewhere in this Agreement, the phrases “to the knowledge of the Company”, “the
Company’s knowledge” or similar language, shall mean the knowledge as of the
date of this Agreement of any member of the Company’s management team (which
shall include any individual who is as of the date hereof a Vice President or a
more senior employee of the Company and the Company’s associate general
counsel), including knowledge any such person would reasonably be expected to
obtain in the ordinary course of their position and supervision of their direct
reports.
Article 2
REPRESENTATIONS AND WARRANTIES OF INVESTORS
Each Investor, severally and not jointly, represents and warrants to the Company
that (except, however, that neither JCP nor Juniper will be deemed to make the
representation and warranty contained in Section 2.1 or 2.4):
Section 2.1    Representations in the Purchase Agreement. Each of the
representations and warranties of JPM set forth in Article 4 of the Purchase
Agreement is true and correct.
Section 2.2    Authority; Execution; Enforceability. Such Investor has full
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder. The execution and delivery of this Agreement, the
performance of its obligations hereunder, and the consummation of the
transactions contemplated hereby, by such Investor have been duly authorized by
all requisite action on the part of such Investor and no other action on the
part of such Investor is necessary to authorize the execution, delivery and
performance of this Agreement by such Investor or the consummation of the
transactions contemplated hereby. Assuming due execution and delivery of this
Agreement by the Company and the other Investors, this Agreement constitutes the
valid and legally binding obligation of such Investor, enforceable against it in
accordance with its terms and conditions, subject to (a) bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally and (b) general principles of equity.
Section 2.3    Consents and Approvals. No notices, reports, registrations or
other filings are required to be made by such Investor with, nor are any
consents, approvals or authorizations required to be obtained by Investor from,
any Governmental Authority or any other person under


34358671.7     5
US\WOLFERI\13443347.3

--------------------------------------------------------------------------------




any contract, agreement or other obligation to which such Investor is party or
by which its assets are bound, in connection with the valid execution, delivery
or performance of this Agreement and all other agreements and instruments
contemplated hereby by such Investor or the consummation by such Investor of the
transactions contemplated by this Agreement and all other agreements and
instruments contemplated hereby, in each case except for such notices, reports,
registrations and other filings the failure of which to make or obtain,
individually or in the aggregate, are not material to such Investor’s ability to
perform its obligations hereunder.
Section 2.4    Independent Investigation. JPM has conducted its own independent
investigation, review and analysis of the Company and the Purchased Shares, and
acknowledges that it has been provided with such access to the personnel,
properties, assets, premises, books and records, and other documents and data
of the Company that it has requested for such purpose. JPM acknowledges and
agrees that: (a) in making its decision to enter into the Purchase Agreement and
this Agreement and to consummate the transactions contemplated hereby, JPM has
relied solely upon its own investigation and the express representations and
warranties of the Company set forth in Article 1 of this Agreement (including
related portions of the Schedules incorporated therein) and in the Purchase
Agreement; and (b) neither the Company nor any other person or entity has made
any representation or warranty as to the Purchased Shares or the Company, its
assets, properties, liabilities, condition (financial or otherwise) or future
prospects or this Agreement, except as expressly set forth in the Purchase
Agreement or in Article 1 of this Agreement (including the related portions of
the Schedules incorporated therein) and JPM expressly disclaims reliance on any
representation or warranty of the Company not contained in Article 1 of this
Agreement or in the Purchase Agreement.
Section 2.5    No Other Representations or Warranties. No Investor (nor any
other person or entity on behalf of an Investor) has made or makes to any other
Investor, any representation or warranty, express or implied, written or oral,
with respect to any matter pertaining to the Company, the Purchased Shares, this
Agreement, the Purchase Agreement, the Existing Certificate, the Restated
Certificate, or any transactions contemplated by, or any matter pertaining to,
any of the foregoing agreements or instruments.
Article 3
COVENANTS OF THE COMPANY
Section 3.1    Compliance and Reporting Obligations of the Company.
(a)    Until such time as it becomes eligible for the Designated Exclusion, the
Company covenants and agrees that it shall not be an “investment company” as
defined in Section 3(a)(1) of the 1940 Act without relying on an exclusion from
the definition of “investment company” in Section 3(b) or Section 3(c) of the
1940 Act or an exclusion in any rule promulgated under the 1940 Act.
(b)    The Company shall proceed in good faith and take all commercially
reasonable actions as are reasonably necessary for the Company to be eligible to
rely on the exclusion from the definition of “investment company” set forth in
Section 3(c)(5)(C) of the 1940 Act (the


34358671.7     6
US\WOLFERI\13443347.3

--------------------------------------------------------------------------------




“Designated Exclusion”) and use its best efforts to remain eligible for the
Designated Exclusion at all times thereafter. Promptly (and in any event no more
than five (5) days) after the Company has become eligible for the Designated
Exclusion, the Company shall deliver a 1940 Act Compliance Statement (defined
below) to each Investor evidencing the Company’s eligibility for the Designated
Exclusion. Without the prior written consent of each Investor, which consent may
be withheld for any or no reason, the Company will not take any action the
result of which would reasonably be expected to cause the Company to become
ineligible for the Designated Exclusion (whether or not the Company is then
eligible for any other exclusion from the definition of “investment company” in
Section 3(b) or Section 3(c) of the 1940 Act or in any rule promulgated
thereunder).
(c)    Within five (5) days after the earlier of (i) the date the Company files
with the SEC its quarterly report on Form 10-Q, or annual report on From 10-K,
with respect to the fiscal quarter, or year, then ended (beginning with the
quarter ending June 30, 2017) and (ii) the last date on which the Company could
timely file the report in respect of the applicable fiscal quarter, or year,
referenced in clause (i) in accordance with applicable law, the Company shall
deliver to each Investor a written statement in the form attached as Exhibit B
attached hereto (a “1940 Act Compliance Statement”) setting forth in reasonable
detail the information and calculations contemplated thereby and otherwise
reasonably necessary for such Investor to determine whether the Company is then
in compliance with the Designated Exclusion, based on fair value accounting and
all guidance issued by the Staff of the SEC with respect to calculations under
Section 3(c)(5)(C) asset composition requirements under the 1940 Act. If, at any
time after the Company relies on the Designated Exclusion, the Company becomes
aware of any fact or circumstance, or any action is taken or not taken
(including any agreement to act or not act) by or on behalf of the Company or
any of its subsidiaries, the result of which would be that the Company is then
not in compliance, or would be reasonably likely to be out of compliance, with
the Designated Exclusion, the Company will provide prompt (in any event within 2
calendar days) written notice to each Investor describing the circumstances
thereof, and including a 1940 Act Compliance Statement illustrating such
non-compliance or expected non-compliance. The Company shall provide each
Investor with access to records of the Company as are reasonably requested by
such Investor in connection with its review of any 1940 Act Compliance
Statement.
Section 3.2    Compliance Breach. Notwithstanding anything to the contrary in
this Agreement, each Investor hereby agrees that JPM shall have the sole and
exclusive power under this Agreement to determine, in its sole discretion, on
behalf of the Investors (i) whether the Company has failed, in whole or in part,
to perform or comply with any of the covenants and agreements set forth in
Section 3.1, (ii) whether or not any failure by the Company shall be excused
modified or waived by the Investors, and (iii) whether or not to pursue any one
or more of the remedies contemplated by this Agreement with respect to such
failure, including, without limitation, whether the Investors shall have the
right to exercise the Put Right as a result of such failure.




34358671.7     7
US\WOLFERI\13443347.3

--------------------------------------------------------------------------------




Article 4
INVESTOR PUT RIGHT
Section 4.1    Grant. Subject to Section 4.2, the Company hereby grants to each
Investor an irrevocable, perpetual, right to require the Company to purchase
(the “Put Right”), and upon exercise of the Put Right in accordance with this
Article 4, the Company shall have the unconditional obligation to purchase from
such Investor up to all of the shares of Series B-1 Stock or Series B-2 Stock
then held by such Investor (or any affiliate of such Investor then holding any
such shares) for a price per share equal to the Required Redemption Price (as
defined in the Restated Certificate) (the “Put Price”).
Section 4.2    Exercise Mechanics. Subject in all cases to Section 3.2, if (a)
the Company breaches any covenant set forth in Article 3 or (b) at any time
after becoming eligible for the Designated Exclusion, the Company is not
eligible for the Designated Exclusion, and such breach or ineligibility is not
cured within sixty (60) calendar days of the occurrence of such breach or
ineligibility (provided that the cure period for failure to deliver a 1940 Act
Compliance Statement within the time periods required therefor shall be five (5)
calendar days) (the end of such cure period, the “Put Activation Date”), JPM may
in its discretion exercise the Put Right by providing written notice of such
exercise to the Company and the other Investors, and if and only if JPM
exercises the Put Right, each other Investor may in its discretion exercise the
Put Right by providing written notice of such exercise to the Company, in any
case, specifying the number of shares of Series B-1 Stock or Series B-2 Stock,
as the case may be, for which the Put Right is being exercised, and the
aggregate Put Price therefor (an “Exercise Notice”), at any time (i) in the case
of JPM, after the Put Activation Date and (ii) in the case of the other
Investors, after receipt of JPM’s Exercise Notice, unless such breach or
ineligibility is cured (and the Company has delivered written notice setting
forth in reasonable detail how such breach or ineligibility has been cured and
evidence thereof) prior to the delivery of an Exercise Notice; provided that
unless such Investor otherwise informs the Company in writing prior to the Put
Closing Date, in the event JPM (or any of its affiliates) provides the Company
with an Exercise Notice, each Investor (other than JPM) and its affiliates (if
any) shall be deemed to have provided the Company with an Exercise Notice with
respect to all (or a proportionate portion thereof in the event the Exercise
Notices of JPM and its affiliates are for less than all of the Series B
Preferred Stock held by them) of the Series B Preferred Stock of such Investor
(or affiliate). As between JPM and the other Investors, any determination as to
whether any breach or ineligibility by the Company giving rise to the right to
exercise the Put Right has been cured will be made by JPM in its sole
discretion.
Section 4.3    Closing of Put Right Purchase. If the Company receives an
Exercise Notice from JPM, then the Company shall promptly, but no later than
three calendar days after its receipt of such Exercise Notice, notify the other
Investors in writing of such Exercise Notice and provide such other Investors
with a copy of such Exercise Notice. On the thirtieth (30th) day after receipt
of JPM’s Exercise Notice (the “Put Closing Date”), the Company shall purchase
from JPM (and its affiliates, as applicable) and from all other Investors who
provide (including for the avoidance of doubt, those Investors and their
affiliates who are deemed to have provided) an Exercise Notice to the Company
prior to the Put Closing Date, the number of shares of Series B-1 Stock or
Series


34358671.7     8
US\WOLFERI\13443347.3

--------------------------------------------------------------------------------




B-2 Stock, as applicable, set forth in such Exercise Notices (the “Subject
Shares”). To the extent that the Company fails to purchase any of the Subject
Shares as required by the preceding sentence (such Subject Shares not purchased,
the “Remaining Shares”), dividends shall continue to accrue on the Remaining
Shares as provided in the Restated Certificate, whether or not declared, until
all such Remaining Shares are purchased and all rights of such shares shall
remain in full force and effect until purchased by the Company. If the Company
does not have sufficient funds available to purchase all of the Subject Shares,
the Company shall purchase from all such Investors, on a pro rata basis in
proportion to their ownership of the Subject Shares, as many of such shares as
it is able out of any available funds, and shall purchase the Remaining Shares
from all such Investors, on a pro rata basis in proportion to their ownership of
the Remaining Shares, that are not transferred as provided in Section 4.4 with
all available funds of the Company thereafter until all of such Remaining Shares
have been purchased and the Put Price therefor (and the interest thereon, if
any, as set forth in Section 4.4) has been paid in full.
Section 4.4    Put Closing Default. In addition to the provisions of Section
4.3, if the Company fails to consummate the purchase of all of the Subject
Shares set forth in any Exercise Notices delivered in accordance with this
Article 4 on or prior to the applicable Put Closing Date (a “Put Closing
Default”), any portion of the applicable Put Price not then paid shall bear
interest at a rate of thirteen percent (13%) per annum compounding monthly until
the Remaining Shares that are not transferred as provided in the following
sentence are purchased and the applicable Put Price is paid in full. In addition
and notwithstanding anything to the contrary herein, from and after a Put
Closing Default, each Investor to whom such Put Closing Default relates may, in
its discretion, Transfer (as defined in the Restated Certificate) any Remaining
Shares to any third party (to the extent of any Remaining Shares not purchased
by the Company prior to such Transfer as required by Section 4.3) without
obtaining any consent of the Board or the holders of the Series B Preferred
Stock.
Article 5
SURVIVAL; INDEMNIFICATION


Section 5.1    Survival. All representations and warranties contained in this
Agreement shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby until the date that is one
year from the date of this Agreement; provided, that the representations and
warranties in Section 1.10 shall survive until 30 days after the expiration of
the applicable statute of limitations, and Sections 1.1, 1.2, 1.3, 1.6, 1.7,
1.12, 1.13 and Sections 2.1, 2.2, 2.3 and 2.4 shall survive indefinitely. All
covenants and agreements of the parties contained herein shall survive the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby indefinitely or for the period explicitly
specified therein.
Section 5.2    Indemnification by Company.
(a)    The Company (the “Company Indemnifying Party”) shall indemnify and hold
harmless each Investor, its affiliates and stockholders, directors and officers
(collectively, the “Company Indemnified Parties”) from and against any and all
liabilities, obligations, deficiencies,


34358671.7     9
US\WOLFERI\13443347.3

--------------------------------------------------------------------------------




demands, claims, suits, actions, causes of action, assessments, losses, costs
and expenses (including reasonable attorneys’ fees) (collectively, “Claims”),
sustained or incurred by any such Company Indemnified Party, resulting from (i)
any breach of a representation or warranty made by the Company Indemnifying
Party in this Agreement, and (ii) any breach of a covenant made by the Company
Indemnifying Party in this Agreement. The provisions of this Section 5.2 are
intended to be for the benefit of, and shall be enforceable by, each Company
Indemnified Party. In no event shall any Company Indemnifying Party be liable to
any Company Indemnified Party for any punitive, incidental, consequential,
special or indirect damages, including loss of future revenue or income, loss of
business reputation or opportunity relating to the breach or alleged breach of
this Agreement, or diminution of value or any damages based on any type of
multiple, except to the extent paid by a Company Indemnified Party to a third
party in respect of the claim for which such Company Indemnified Party is
entitled to indemnification hereunder. For the avoidance of doubt, the Company
shall not be in breach of its representations and warranties in Section 1.6
unless and until there is a “determination,” as such term is defined in Section
1313(a) of the Code, that results in any such representation or warranty not
being true and correct as of the date such representation or warranty was made.
(b)    Without limiting the foregoing, in the event one or more Company
Indemnified Parties receive one or more payments from the Company (“Indemnity
Proceeds”) in respect of any Claim for a breach of a representation or warranty
of the Company in Article 1 (including, as a result of Section 1.1, any breach
of a representation or warranty of the Company in Article 3 of the Purchase
Agreement) or a covenant made by the Company in this Agreement or any other
Claim ancillary or related to any such breach (a “Specified Breach”), such
Indemnity Proceeds (net of the costs of obtaining such Indemnity Proceeds,
including attorneys’ fees and expenses, which costs shall be reimbursed from the
Indemnity Proceeds to the applicable Investor Indemnified Party(ies) incurring
such costs, the “Net Indemnity Proceeds”) shall be allocated among, and
disbursed to, all of the Investors in respect of such Specified Breach, on a pro
rata basis in proportion to the number of the Company’s Series B Preferred Stock
they own at the time the Company pays the Indemnity Proceeds (which for this
purpose shall include any shares of the Company’s Common Stock they acquire upon
conversion of any of the Series B Preferred Stock). Each Investor agrees to
cooperate in the determination of any required allocation of Net Indemnity
Proceeds pursuant to this Section 5.2(b), and agrees, if applicable, to pay to
the other Investors such portion of the Net Indemnity Proceeds received by such
Investor as is required hereunder. For the avoidance of doubt: (i) in the event
JPM asserts Claims against the Company that are not with respect to a Specified
Breach but that are based upon facts that would support a Claim for a Specified
Breach, then for purposes of this Section 5.2(b), all of the recoveries by JPM
from the Company in respect of such Claims shall be deemed to have arisen from a
Specified Breach and shall be allocated among, and disbursed to, all of the
Investors pursuant to and in accordance with this Section 5.2(b), regardless of
whether the other Investors have asserted or are able to assert such Claims; and
(ii) the provisions of this Section 5.2(b) shall not apply to any Claims
asserted against the Company by JPM or any of its affiliates or direct or
indirect subsidiaries with respect to any agreement (including, without
limitation, any loan made to the Company by JPM or any of its affiliates or
direct or indirect subsidiaries) other than this Agreement.


34358671.7     10
US\WOLFERI\13443347.3

--------------------------------------------------------------------------------




Section 5.3    Indemnification by Investors. Each Investor (the “Investor
Indemnifying Party”) shall indemnify and hold harmless, individually and not
jointly and severally, the Company, its affiliates and stockholders, directors
and officers (collectively, the “Investor Indemnified Parties”) from and against
any and all Claims sustained or incurred by any such Investor Indemnified Party,
resulting from (i) any breach of a representation or warranty made by the
Investor Indemnifying Party in this Agreement, and (ii) any breach of a covenant
made by the Investor Indemnifying Party in this Agreement. The provisions of
this Section 5.3 are intended to be for the benefit of, and shall be enforceable
by, each Investor Indemnified Party. In no event shall any Investor Indemnifying
Party be liable to any Investor Indemnified Party for any punitive, incidental,
consequential, special or indirect damages, including loss of future revenue or
income, loss of business reputation or opportunity relating to the breach or
alleged breach of this Agreement, or diminution of value or any damages based on
any type of multiple, except to the extent paid by an Investor Indemnified Party
to a third party in respect of the claim for which such Investor Indemnified
Party is entitled to indemnification hereunder.
Section 5.4    Parity of Investors.  Notwithstanding anything to the contrary in
any of this Agreement, the Purchase Agreement or the Restated Certificate, and
except to the extent (i) provided in Section 3.2 of this Agreement and (ii)
provided in Section 11 of the Restated Certificate and Section 1.1.5 of Schedule
I to the Restated Certificate as relates to a Pre‑Authorized Transfer to a JPM
Permitted Transferee (each as defined in the Restated Certificate), each Party
acknowledges that it is the intent and desire of the Parties, and each Party
agrees, that, the terms of the Purchase Agreement, the Restated Certificate and
this Agreement shall not modify or otherwise alter the parity between the Series
B-1 Stock and the Series B-2 Stock that existed pursuant to the terms of the
Existing Certificate immediately prior to the date hereof.  In the event of any
such modification or alteration of such parity in a manner that is adverse to an
Investor, then: (a) the other Parties shall reasonably cooperate with such
Investor to attempt to restore or otherwise accomplish such parity; and (b) if,
after reasonably cooperating, the Parties are unable to restore or otherwise
accomplish such parity, then the Company shall indemnify such Investor for the
damages and other losses (including diminution in value) suffered by such
Investor from such absence of parity, and such indemnification shall be such
Investor’s sole remedy with respect to such inability to restore or otherwise
accomplish parity unless the Company is unable to restore or otherwise
accomplish such parity in full.   Each Investor hereby agrees that the maximum
amount it shall, and shall be entitled to, claim and recover as damages and
other losses pursuant to this Section 5.4 from another Investor (the “Advantaged
Investor”) is: (x) one hundred fifty percent (150%) of the sum of (A) the
Original Price (as defined in the Restated Certificate) per share of all the
Series B Preferred Stock held by such Investor plus (B) the Dividends (as
defined in the Restated Certificate) accrued and unpaid thereon, whether or not
declared, through the date such Investor brings its claim against the Advantaged
Investor; minus (y) any amounts such Investor (or its affiliates) recover from
the Advantaged Investor with respect to its (or their) claim pursuant to Section
5.2(b). For the avoidance of doubt, the immediately preceding sentence does not
limit any Investor’s ability to claim and recover against the Company pursuant
to this Section 5.4.


34358671.7     11
US\WOLFERI\13443347.3

--------------------------------------------------------------------------------




Article 6
GENERAL PROVISIONS
Section 6.1    Notices. All notices, requests and other communications to any
Party shall be in writing and shall be delivered in person, by electronic mail,
mailed by certified or registered mail, return receipt requested, or sent by
facsimile transmission.
If to JPM, to:
JPMorgan Chase Funding Inc.
270 Park Avenue
New York, New York 10017
Attention: Chad Parson
Email: chad.s.parson@jpmorgan.com
Fax: 212-834-6671
 
 
 

With a copy which shall not constitute notice, to:


Fried, Frank, Harris, Shriver & Jacobsen LLP
One New York Plaza
New York, New York 10004
Attention:
Email:
Fax: (212) 859-4000


If to JCP or Juniper, to:


11150 Santa Monica Blvd., Suite 1400
Los Angeles, California 90025
Attention: Jay Wolf
Email: jay@junipercptl.com
Fax: (213) 633-2323
With a copy which shall not constitute notice, to:


Munger, Tolles & Olson LLP
350 South Grand Avenue, 50th Floor
Los Angeles, California 90071
Attention: C. David Lee
Email: david.lee@mto.com
Fax: (213) 593-2885


If to the Company, to:


34358671.7     12
US\WOLFERI\13443347.3

--------------------------------------------------------------------------------




IMH Financial Corporation
7001 N. Scottsdale Rd, Suite 2050
Scottsdale, Arizona 85253
Attention: Lawrence D. Bain, CEO
Email: ldb@imhfc.com
Fax: (480) 840-8401


And to:
IMH Financial Corporation
7001 N. Scottsdale Rd, Suite 2050
Scottsdale, Arizona 85253
Attention: Legal Department
Email: legal@imhfc.com
Fax: (480) 840-8401
With a copy which shall not constitute notice, to:


Ulmer & Berne LLP
1660 West 2nd Street, Suite 1100
Cleveland, Ohio 44113-1448
Attention: Howard M. Groedel, Esq.
Email: hgroedel@ulmer.com  
Fax: (216) 583-7119


Section 6.2    Fees and Expenses. Each Party shall pay its own costs and
expenses incurred in connection with the preparation, negotiation, execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby; provided, that the prevailing Party in any litigation, arbitration or
other proceeding arising out of this Agreement shall be reimbursed by the
non-prevailing Party for all costs and expenses incurred in such proceeding,
including reasonable attorneys’ fees and expenses.
Section 6.3    Entire Agreement; Amendments. This Agreement (together with the
Restated Certificate, the Purchase Agreement and the Investors’ Rights Agreement
(as defined in the Purchase Agreement)) is the entire agreement of the Parties
and supersedes all prior agreements and understandings with respect to the
subject matter hereof. No amendment or modification (or termination or
cancellation unless pursuant to the express terms) of this Agreement shall be
effective unless made in writing by each Party.
Section 6.4    Severability. Any provision of this Agreement that is invalid,
unenforceable or illegal in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such invalidity, unenforceability or
illegality without affecting the remaining provisions hereof and without
affecting the validity, enforceability or legality of such provision in any
other jurisdiction.
Section 6.5     Specific Enforcement; Cumulative Remedies. The Parties
acknowledge that money damages may not be an adequate remedy for violations of
this Agreement and that any Party,


34358671.7     13
US\WOLFERI\13443347.3

--------------------------------------------------------------------------------




in addition to any other rights and remedies which the Parties may have
hereunder or at law or in equity, may, in its sole discretion, apply to a court
of competent jurisdiction for specific performance or injunction or such other
relief as such court may deem just and proper in order to enforce this Agreement
or prevent any violation hereof and, to the extent permitted by applicable law,
each party waives any objection to the imposition of such relief. All rights,
powers and remedies provided under this Agreement or otherwise available in
respect hereof at law or in equity shall be cumulative and not alternative, and
the exercise or beginning of the exercise of any thereof by any party shall not
preclude the simultaneous or later exercise of any other such rights, powers or
remedies by such Party. In no event shall either Party be liable to the other
Party for any punitive, incidental, consequential, special or indirect damages,
including loss of future revenue or income, loss of business reputation or
opportunity relating to the breach or alleged breach of this Agreement, or
diminution of value or any damages based on any type of multiple, except to the
extent paid by a Party to a third party in respect of a claim arising from such
breach or alleged breach.
Section 6.6    Amendment; Waiver. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance, and either retroactively or prospectively) only with
the written consent of the Parties; provided, that any provision hereof may be
waived by any waiving Party on its own behalf, without the consent of the other
Party.
Section 6.7    Succession and Assignment. This Agreement shall be binding upon
and inure to the benefit of the Parties and their respective successors and
permitted assigns, and no other person or entity shall have any rights,
interests or claims hereunder or be entitled to any benefits under or on account
of this Agreement as a third party beneficiary or otherwise except the Company
Indemnified Parties and the Investor Indemnified Parties and their respective
rights under Article 5. No Party may assign either this Agreement or any of its
rights, interests or obligations hereunder without the prior written approval of
the other Party; provided that each Investor may assign its rights under this
Agreement without the consent of the Company to any such Investor’s affiliate to
which shares of Series B-1 Stock or Series B-2 Stock, as applicable, are
transferred pursuant to a transfer permitted under the Restated Certificate. Any
purported assignment in violation of this Section shall be void and of no
effect.
Section 6.8    Applicable Law; Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed in all respects, including but not limited to,
validity, interpretation and effect, by the laws of the State of New York
regardless of the laws that might otherwise govern under applicable principles
of conflicts of laws thereof. Any litigation against any party to this Agreement
arising out of or in any way relating to this Agreement shall be brought solely
in any federal or state court located in the State of New York in New York
County and each of the Parties submits to the exclusive jurisdiction of such
courts for the purpose of any such litigation. Each party irrevocably and
unconditionally agrees not to assert (a) any objection which it may ever have to
the laying of venue of any such litigation in any federal or state court located
in the State of New York in New York County, (b) any claim that any such
litigation brought in any such court has been brought in an inconvenient forum
and (c) any claim that such court does not have jurisdiction with respect to
such litigation. Each Party irrevocably and unconditionally waives, to the
extent permitted by applicable law, any right to a trial by jury.


34358671.7     14
US\WOLFERI\13443347.3

--------------------------------------------------------------------------------




Section 6.9    Interpretation. The section headings contained herein are for
reference purposes only and will not in any way affect the interpretation or
meaning of this Agreement.
Section 6.10    Counterparts. This Agreement may be executed in one or more
original or electronic counterparts, each of which shall be deemed an original,
but all of which shall constitute the same instrument.
[Remainder of page left intentionally blank.]






34358671.7     15
US\WOLFERI\13443347.3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have set their hands to this Investment
Agreement to be effective as of the date first written above.
THE COMPANY:


 
IMH Financial Corporation






By:   /s/ Lawrence D. Bain               
Name: Lawrence D. Bain
Title: Chairman & CEO




JPM:


JPMorgan Chase Funding Inc.






By:_/s/ Chad Parson____________
Name: Chad Parson
Title: Managing Director




JCP:


JCP Realty Partners, LLC






By:_/s/ Jay Wolf_______________
Name: Jay Wolf
Title: Managing Member




JUNIPER:


Juniper NVM, LLC






By:__/s/ Jay Wolf_____________
Name: Jay Wolf
Title: Managing Member









34358671.7     16
US\WOLFERI\13443347.3

--------------------------------------------------------------------------------





Exhibit A


Restated Certificate of Designation


See attached.




34358671.7     17
US\WOLFERI\13443347.3

--------------------------------------------------------------------------------




Exhibit 10.31




Exhibit B


1940 Act Compliance Statement


See attached.














    


    










34358671.7     
US\WOLFERI\13443347.3